EXHIBIT 10.31 CREDIT LINE AGREEMENT Execution Version Published Deal CUSIP: 29980TAD1 Published Revolving Tranche 1 CUSIP: 29980TAE9 Published Revolving Tranche 2 CUSIP: 29980TAF6 SECOND AMENDED AND RESTATED CREDIT AGREEMENT among EVEREST RE GROUP, LTD., EVEREST REINSURANCE (BERMUDA), LTD., and EVEREST INTERNATIONAL REINSURANCE, LTD., and the other Subsidiary Borrowers party hereto as Borrowers, THE LENDERS NAMED HEREIN, and WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent, CITIBANK, N.A., as Syndication Agent, and ING BANK N.V., LONDON BRANCH, as Documentation Agent $800,000,000 Senior Credit Facilities Joint Lead Arrangers and Joint Bookrunners: WELLS FARGO SECURITIES, LLC and CITIGROUP GLOBAL MARKETS INC. Dated as of June22, 2012 TABLE OF CONTENTS Page ARTICLE I DEFINITIONS Defined Terms 1 Accounting Terms 22 Other Terms; Construction 23 Exchange Rates; Currency Equivalents 23 ARTICLE II AMOUNT AND TERMS OF THE CREDIT Commitments 24 Borrowings 24 Disbursements; Funding Reliance; Domicile of Loans 25 Notes 26 Termination and Reduction of Commitments 27 Mandatory Payments and Prepayments 27 Voluntary Prepayments 28 Interest 29 Fees 30 Interest Periods 31 Conversions and Continuations 32 Method of Payments; Computations 33 Recovery of Payments 35 Use of Proceeds 35 Pro Rata Treatment 35 Increased Costs; Change in Circumstances; Illegality; Etc 36 Taxes 39 Compensation 42 Replacement of Lenders 42 Increase in Commitments 43 Extension of Tranche1 Maturity Date and Tranche2 Maturity Date 45 Defaulting Lenders 47 ARTICLE III LETTERS OF CREDIT Issuance of Tranche1 Letters of Credit 51 Issuance of Tranche2 Letters of Credit 53 Notices 54 Participations 54 Reimbursement 55 Obligations Absolute 56 No Liability of the Issuing Lender 57 Secured Tranche 1 Letters of Credit 57 Existing Letters of Credit 58 Cash Collateral Account 58 The Issuing Lender 59 Effectiveness 59 ARTICLE IV CONDITIONS PRECEDENT Conditions Precedent to the Restatement Effective Date 59 Conditions Precedent to All Loans and Letters of Credit 62 ARTICLE V REPRESENTATIONS AND WARRANTIES Corporate Organization and Power 63 Authorization; Enforceability 63 No Violation 63 Governmental and Third-Party Authorization; Permits 64 Litigation 65 Taxes 65 Subsidiaries 65 Full Disclosure 65 Margin Regulations 65 No Material Adverse Effect 66 Financial Matters 66 ERISA 66 Environmental Matters 67 Compliance With Laws 67 Regulated Industries 68 Insurance 68 OFAC; PATRIOT Act 68 Security Documents 68 ARTICLE VI AFFIRMATIVE COVENANTS GAAP Financial Statements 69 Statutory Financial Statements 70 Other Business and Financial Information 71 Corporate Existence; Franchises; Maintenance of Properties 73 Compliance with Laws 73 Payment of Obligations 73 Insurance 73 Maintenance of Books and Records; Inspection 73 Public/Private Information 74 OFAC, PATRIOT Act Compliance 74 Collateral 74 Further Assurances 75 ARTICLE VII FINANCIAL COVENANTS Maximum Consolidated Indebtedness to Total Capitalization 75 Consolidated Net Worth 75 Financial Strength Ratings 75 ARTICLE VIII NEGATIVE COVENANTS Fundamental Changes 76 Indebtedness 76 Liens 76 Disposition of Assets 79 Transactions with Affiliates 79 Restricted Payments 79 Lines of Business 80 Fiscal Year 80 Accounting Changes 80 Limitations on Certain Restrictions 80 Collateral 81 Private Act 82 ARTICLE IX EVENTS OF DEFAULT Events of Default 82 Remedies; Termination of Commitments, Acceleration, Etc 84 Remedies; Set Off 85 ARTICLE X THE ADMINISTRATIVE AGENT Appointment 86 Nature of Duties 86 Exculpatory Provisions 87 Reliance by Administrative Agent 87 Non-Reliance on Administrative Agent and Other Lenders 88 Notice of Default 88 The Administrative Agent in its Individual Capacity 88 Successor Agent 89 Collateral and Guaranty Matters 89 Issuing Lender 90 No Other Duties, Etc 90 ARTICLE XI MISCELLANEOUS Fees and Expenses 90 Indemnification 90 Governing Law; Consent to Jurisdiction 92 Waiver of Trial by Jury 92 Notices 93 Amendments, Waivers, Etc 94 Assignments, Participations 96 No Waiver 99 Successors and Assigns 99 Survival Severability Construction Confidentiality Counterparts; Effectiveness Disclosure of Information Nonreliance Entire Agreement PATRIOT Act Notice Addition and Termination of Borrowers Judgement Currency Effectiveness of the Amendment and Restatement; Existing Credit Agreement ARTICLE XII THE GUARANTY The Guaranty Guaranty Unconditional Discharge Only upon Payment in Full; Reinstatement in Certain Circumstances Waiver by Everest Group Subrogation Stay of Acceleration Continuing Guaranty; Assignments EXHIBITS Exhibit A
